TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00355-CV



                                  G. B. and T. B., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. 18-0782, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant G. B. filed his notice of appeal on May 20, 2019. The appellate record

was complete June 6, 2019, making appellant’s brief originally due June 26, 2019.              On

July 2, 2019, this Court ordered counsel to file appellant’s brief no later than July 17, 2019. On

July 17, 2019, counsel for appellant filed a second motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, because counsel for appellant G.B. was only recently appointed as

substitute appellate counsel, we will grant the motion and order counsel to file appellant’s brief
no later than July 31, 2019. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on July 23, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                 2